In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2866 
JOHNNY WEBBER and DEBORA WEBBER, 
                                                 Plaintiffs‐Appellants, 
                                   v. 

ROGER BUTNER, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
           No. 1:16‐CV‐1169 — Tanya Walton Pratt, Judge. 
                      ____________________ 

      ARGUED JANUARY 16, 2019 — DECIDED MAY 3, 2019 
                 ____________________ 

   Before BAUER, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Plaintiﬀ Johnny Webber was cut‐
ting down a tree on defendant Roger Butner’s property when 
a branch fell and hit Webber on the head, causing severe inju‐
ries. Webber and his wife Debora sued Butner for negligence. 
Webber was not wearing a hardhat when he was cutting the 
tree.  The  only  issue  on  appeal  is  whether  the  district  court 
erred  by  admitting  evidence  at  trial  that  Webber  was  not 
2                                                        No. 18‐2866 

using  a  hardhat  and  instructing  the  jury  about  considering 
that evidence. 
     The district court ruled that the evidence that Webber was 
not  using a  hardhat could  not be admitted  to support a de‐
fense of failure to mitigate damages. The court held, however, 
that  the  evidence  could  be  admitted  to  show  Webber’s  as‐
sumption of risk and comparative fault, and whether Webber 
acted as a reasonably careful person. This ruling was reflected 
in an instruction to the jury. The jury returned a verdict ap‐
portioning 51% of fault to plaintiﬀ Webber and 49% to defend‐
ant Butner. Under Indiana’s modified comparative fault stat‐
ute,  that  meant  Webber  recovered  nothing.  See  Ind.  Code 
§§ 34‐51‐2‐7(b)(2) & 34‐51‐2‐6; Hockema v. J.S., 832 N.E.2d 537, 
542 (Ind. App. 2005) (“The Indiana statute is a type of modi‐
fied fifty percent comparative fault law. … Thus, if a claimant 
is  deemed  to  be  more  than  fifty  percent  at  fault,  then  the 
claimant is barred from recovery.”). 
    This  case  is  in  federal  court  under  diversity  jurisdiction, 
see 28 U.S.C. § 1332, so we apply Indiana substantive tort law, 
which governs whether this evidence was relevant. In deter‐
mining fault, Indiana law bars admission of evidence that an 
injured  plaintiﬀ  was  not  using  safety  equipment  unless  the 
failure to use the equipment contributed to causing the injury. 
See Ind. Code §§ 34‐51‐2‐7(b)(1) & 34‐51‐2‐3; Green v. Ford Mo‐
tor Co., 942 N.E.2d 791, 795–96 (Ind. 2011). The fact that Web‐
ber was not wearing a hardhat did not cause the branch to fall 
and hit him on the head. The district court nevertheless ad‐
mitted  this  evidence  for  the  purpose  of  apportioning  fault. 
The admission of this evidence was an error, as was the in‐
struction about considering the evidence. We cannot say these 
errors were harmless because the jury decided on a razor‐thin 
No. 18‐2866                                                               3

split when apportioning fault. The Webbers are entitled to a 
new trial. 
I.  Factual & Procedural Background 
    On April 18, 2014, Johnny Webber was helping his friend 
Roger Butner cut down trees on Butner’s property in south‐
eastern Indiana. Webber was not a professional logger, and he 
was not wearing a hardhat while cutting down the trees. Ac‐
cording  to  plaintiﬀs’  evidence,  the  pair  agreed  that  Webber 
would  operate  the  chainsaw  while  Butner  would  assist  by 
watching out for hazards. Unfortunately, while Webber and 
Butner  were  cutting  one  of  the  trees,  an  apparently  dead 
branch fell on Webber’s head, causing severe and nearly fatal 
injuries. 
    The Webbers filed this suit in state court. (Mrs. Webber’s 
claim is derivative from her husband’s and requires no sepa‐
rate consideration here.) They alleged that Butner, as owner 
of the property, had a duty to take reasonable steps to protect 
Webber’s safety. They also alleged that Butner took on a spe‐
cific duty to Webber when he agreed to look out for hazards 
and failed to warn Butner of the falling branch. Webber claims 
that his injuries were a proximate result of Butner’s breaches 
of duties.1 
    Butner removed the case to federal court, and the case was 
tried to a jury. After jury selection but before opening argu‐
ments,  the  Webbers  presented  an  oral  motion  in  limine  to 
                                                 
      1 The Webbers later discovered and presented evidence at trial that a 

professional logger had warned Butner that the trees were “very danger‐
ous” and should be cut down by a professional logger because they were 
“dead in the butts” and “hollow in the butts.” Butner testified that he did 
not recall the conversation but that it was possible it happened. 
4                                                                   No. 18‐2866 

exclude evidence that Webber was not using a hardhat while 
he was cutting down the trees. Following argument, the dis‐
trict  court  ruled  that  the  evidence  could  be  introduced  “to 
show  assumption  of  risk,  comparative  fault,  and  whether 
Johnny Webber acted as a reasonably careful person.” Butner 
then  presented  evidence  that  Webber  had  not  been  using  a 
hardhat.  That  evidence  was  highlighted  in  Butner’s  closing 
argument, reminding the jury that Webber cut the trees “with‐
out wearing any safety helmets, any safety equipment,” and 
that “you can consider that testimony that he didn’t wear a 
hardhat, so he basically—he assumed the risk of that danger.” 
The court instructed the jury: “Evidence relating to the use of 
a hardhat is oﬀered to show assumption of risk, comparative 
fault, and whether Johnny Webber acted as a reasonably care‐
ful person. You may not consider it to show whether it would 
have prevented or altered the extent of Johnny Webber’s inju‐
ries.”2 

                                                 
      2 While the district court identified three admissible bases here—as‐

sumption of risk, comparative fault, and failure to act as a reasonably care‐
ful  person—we  see  no  distinction  for  these  purposes  because  each  is  a 
means of apportioning fault to the plaintiff. See Indiana Model Civil Jury 
Instruction 909 (2018) (“A person is negligent if he or she does something 
a reasonably careful person would not do in the same situation, or fails to 
do  something  a  reasonably  careful  person  would  do  in  the  same  situa‐
tion.”); Heck v. Robey, 659 N.E.2d 498, 504 (Ind. 1995) (assumption of risk 
“is  subsumed  by  the  concept  of  fault  in  [Indiana’s]  comparative  fault 
scheme.”), abrogated on other grounds by Control Techniques, Inc. v. John‐
son, 762 N.E.2d 104, 107–10 (Ind. 2002); Indiana Model Civil Jury Instruc‐
tion 921 (2018) (To prove plaintiff assumed the risk, defendant must prove 
by the greater weight of the evidence that plaintiff knew and appreciated 
the risk and plaintiff voluntarily accepted the risk. If you decide that plain‐
tiff  assumed  the  risk,  then  that  conduct  is  fault  that  you  should  assess 
against plaintiff.). For the reasons discussed below, no matter which way 
No. 18‐2866                                                               5

     As noted, the jury apportioned 51% of fault to Webber and 
49% of fault to Butner. The district court entered judgment for 
Butner. On appeal, the Webbers challenge two related rulings: 
(1)  the  admission  of  evidence  that  Webber  was  not  using  a 
hardhat, and (2) the jury instruction on that evidence. 
II.  Analysis 
    We  review  a  district  court’s  evidentiary  rulings  for  an 
abuse of discretion. E.g., Aldridge v. Forest River, Inc., 635 F.3d 
870, 874 (7th Cir. 2011). A district court may abuse its discre‐
tion, however,  if it exercises  that discretion based on  a  mis‐
taken view of the law. E.g., Cooter & Gell v. Hartmarx Corp., 496 
U.S. 384, 402 (1990); Turnell v. CentiMark Corp., 796 F.3d 656, 
662  (7th  Cir.  2015);  Ervin  v.  OS  Restaurant  Services,  Inc.,  632 
F.3d 971, 976 (7th Cir. 2011).  
    Since we are hearing this case under diversity jurisdiction, 
substantive Indiana tort law governs the relevance, and thus 
the admissibility, of this evidence of the failure to use safety 
equipment.  See,  e.g.,  Barron  v.  Ford  Motor  Co.,  965  F.2d  195, 
198–200  (7th  Cir.  1992)  (discussing  considerations  to  deter‐
mine whether state rule is procedural rule of evidence or sub‐
stantive rule to be used under the Erie Railroad doctrine in a 
federal court hearing a case under diversity jurisdiction); id. 
at 202 (Ripple, J., concurring). As shown below, Indiana cases 
on evidence that an injured plaintiﬀ failed to use safety equip‐
ment are driven by substantive policy determinations stem‐
ming  from  state  legislation.  We  must  apply  Indiana  law  by 
doing  our  best  to  predict  how  the  Indiana  Supreme  Court 
would decide about the relevance of this evidence. See, e.g., 
                                                 
the “fault” is framed, these theories all require a causal connection to the 
injury. 
6                                                          No. 18‐2866 

Allstate  Ins.  Co.  v.  Menards,  Inc.,  285  F.3d  630,  635  (7th  Cir. 
2002). 
     A. The Indiana Comparative Fault Act 
    To prove that Butner was at fault for the injury, the Web‐
bers had to show: (1) a duty owed to the plaintiﬀ by the de‐
fendant; (2) a breach of duty by allowing conduct to fall below 
the applicable standard of care; and (3) an injury proximately 
caused by the defendant’s breach. See Robertson v. B.O., 977 
N.E.2d 341, 344 (Ind. 2012); Nasser v. St. Vincent Hosp. & Health 
Servs., 926 N.E.2d 43, 48 (Ind. App. 2010). If a plaintiﬀ proves 
each of these elements, the defendant is liable and all that re‐
mains is a determination of the amount of damages. See Rob‐
ertson, 977 N.E.2d at 344. 
   The  Indiana  Comparative  Fault Act  applies  generally  to 
damages  actions  based  in  fault. See  Mendenhall  v.  Skinner  & 
Broadbent  Co.,  728  N.E.2d  140,  142  (Ind.  2000).  The  Act  re‐
placed the common law rule of contributory negligence, un‐
der  which  a  plaintiﬀ  who  was  even  slightly  negligent  was 
barred from any recovery. See id., citing Indianapolis Power & 
Light Co. v. Brad Snodgrass, Inc., 578 N.E.2d 669 (Ind. 1991). The 
Act allocates fault proportionally, “ensuring that each person 
whose fault contributed to cause injury bears his or her pro‐
portionate share of the total fault contributing to the injury.” 
Mendenhall,  728  N.E.2d  at  142,  citing  Bowles  v.  Tatom,  546 
N.E.2d 1188 (Ind. 1989). 
    For the section of the Act at issue here, “fault” is defined 
to include: 
        any  act  or  omission  that  is  negligent,  willful, 
        wanton, reckless, or intentional toward the per‐
        son  or  property  of  others.  The  term  also 
No. 18‐2866                                                          7

       includes  unreasonable  assumption  of  risk  not 
       constituting an enforceable express consent, in‐
       curred  risk,  and  unreasonable  failure  to  avoid 
       an injury or to mitigate damages. 
Ind. Code § 34‐6‐2‐45. 
    The phrase “unreasonable failure to avoid an injury or to 
mitigate damages” applies only to a plaintiﬀ’s conduct before 
an accident or initial injury. Kocher v. Getz, 824 N.E.2d 671, 674 
(Ind.  2005).  In  dicta  in  Kocher  v.  Getz,  the  Indiana  Supreme 
Court gave an example of such conduct: “failing to exercise 
reasonable  care  in  using  appropriate  safety  devices,  e.g., 
wearing safety goggles while operating machinery that pre‐
sents a substantial risk of eye damage.” Id. at 674–75. A plain‐
tiﬀ’s post‐accident conduct that constitutes an unreasonable 
failure to mitigate damages is not to be considered in the as‐
sessment of fault. Id. at 675. 
    Under the Act, the jury assesses percentage of fault by con‐
sidering “the fault of all persons who caused or contributed to 
cause the alleged injury.” Ind. Code § 34‐51‐2‐7(b)(1) (empha‐
sis added). The Indiana Supreme Court has characterized this 
language as “expansive.” Green v. Ford Motor Co., 942 N.E.2d 
791, 795 (Ind. 2011) (“the legislature employed expansive lan‐
guage to describe the breadth of causative conduct that may 
be  considered  in  determining  and  allocating  fault”).  But  in 
Green the Indiana Supreme Court also emphasized that cau‐
sation remains central in assessing fault: 
       The Comparative Fault Act,  however,  further 
       specifies that, in comparative fault actions, the 
       “legal  requirements  of causal relation  apply.” 
       Ind.  Code  § 34‐51‐2‐3.  This  requirement  of 
8                                                       No. 18‐2866 

       proximate cause to  establish  liability  was  pre‐
       served  in  the  Indiana  comparative  fault 
       scheme. Control  Techniques,  Inc.  v.  Johnson, 762 
       N.E.2d 104, 109 (Ind. 2002). 
       The  legislature  has  thus  directed  that  a  broad 
       range of potentially causative conduct initially 
       may  be  considered  by  the  fact‐finder  but  that 
       the jury may allocate comparative fault only to 
       those actors whose fault was a proximate cause 
       of the claimed injury. 
Id. 
    Essentially, the fact‐finder may consider “evidence of all 
relevant  conduct  of  the  plaintiﬀ  reasonably  alleged  to  have 
contributed to cause the injuries. From that evidence, the jury 
must then, following argument of counsel and proper instruc‐
tions from the court, determine whether such conduct satis‐
fies the requirement of proximate cause.” Green, 942 N.E.2d at 
795.  The  jury  “may  allocate  as  comparative  fault  only  such 
fault  that  it  finds  to  have  been  a  proximate  cause  of  the 
claimed injuries.” Id. at 796. Further, the jury 
       shall apportion fault to the injured person only 
       if the fact‐finder concludes that the fault of the 
       injured person is a proximate cause of (not merely 
       “relates  to”)  the  injuries  for  which  damages  are 
       sought  (not  merely  the  “underlying  accident”). 
       Otherwise, any alleged fault of the injured per‐
       son is not fault for the purposes of the … Com‐
       parative  Fault  Act[]  and  shall  not  be  appor‐
       tioned. 
Id. 
No. 18‐2866                                                                     9

    Causation thus is the key. The Comparative Fault Act re‐
quires a causal connection between evidence of fault and the 
injury‐causing event. In Kocher v. Getz, immediately following 
the  mention  of  safety  devices,  the  Indiana  Supreme  Court 
wrote: “a plaintiﬀ ‘may not recover for any item of damage 
that [the plaintiﬀ] could have avoided through the use of rea‐
sonable care.’” Kocher, 824 N.E.2d at 675 (alteration in origi‐
nal), citing Indiana Pattern Jury Instruction No. 11.120 (2003); 
see  Indiana  Model  Civil  Jury  Instruction  1137  (2018).  As 
Kocher explained, to be considered in apportioning fault, the 
plaintiﬀ’s failure to use the safety device must have a causal 
nexus to his injury.3 
      B. Webber’s Lack of a Hardhat 
    Here, Butner has not argued that Webber’s failure to use a 
hardhat caused the tree branch to fall on his head, resulting in 
his injuries. During oral argument, Butner correctly acknowl‐
edged that there is no evidence that the absence of a hardhat 

                                                 
      3 Kimbrough v. Anderson, which cited Kocher, illustrates the point. 55 

N.E.3d  325  (Ind.  App.  2016).  There,  the  plaintiff  sued  his  neighbor  for 
causing water damage to plaintiff’s house. Id. at 329–32. Due to mold dam‐
age, the value of plaintiff’s residence decreased by about 90%. But there 
had  already  been  severe  mold  caused  by  previous  water  damage  inci‐
dents. Id. at 337 (“Expert hydrogeologist Dr. Letsinger also attributed the 
cause of damage to the Residence to poorly installed drains around the 
perimeter or foundation of the house, lack of a sump pump, poor grading, 
or  poorly  maintained  gutters.  This  evidence  establishes  that  [plaintiff’s] 
omission before the alleged watering incidents occurred could have caused 
water intrusion in the lower level of the Residence.”). The Indiana Court 
of Appeals ruled that the prior instances of water damage—which were 
plaintiff’s fault—were an appropriate basis for apportioning fault because 
there was a causal connection between the prior water damage and the 
resulting mold. Id. at 337. 
10                                                              No. 18‐2866 

caused  this  accident.  The  reason  the  branch  fell  and  struck 
Webber had nothing to do with whether he wore a hardhat. 
Nor  was  there  any  expert  testimony  or  other  evidence  that 
Webber’s  injuries  would  have  been  any  diﬀerent  if  he  had 
been wearing a hardhat.4 
    Since there was no causal relationship between Webber’s 
lack  of  a  hardhat  before  the  injury  and  the  injury‐causing 
event or the injuries themselves, Indiana law did not provide 
a basis for admitting this evidence. A couple of hypotheticals 
illustrate the point. 
    First, suppose a person does not wear safety goggles while 
cutting down a tree. That person is then hit on the head by a 
falling  branch,  suﬀering  injury.  The  absence  of  goggles  has 
nothing to do with the falling branch and the injury he suf‐
fered. This arguable “fault” did not contribute to the accident 
or injury. Under Green, therefore, evidence and argument to 
attribute  fault  for  not  using  safety  goggles  would  be  irrele‐
vant. 
   Second, suppose another person does not wear safety gog‐
gles while cutting down a tree. A splinter of wood flies oﬀ the 
chainsaw blade and hits him in the eye. In that case, the failure 

                                                 
      4 The district court noted here: “The parties agreed that evidence re‐

lated to wearing a hard hat is not admissible to support a defense of failure 
to mitigate damages. Defendant indicated that he does not intend to pre‐
sent expert testimony regarding whether wearing a hard hat would have 
made any difference with regard to Johnny Webberʹs injuries. Instead, he 
wishes  to  offer  this  evidence  to  show  assumption  of  risk,  comparative 
fault, and whether Johnny Webber acted as a reasonably careful person. 
The Court determines that this evidence is admissible for these purposes 
only, not for mitigation of damages or determining any effect on the se‐
verity of the injuries.”  
No. 18‐2866                                                        11

to wear safety goggles would have been a proximate cause of 
his injury. If he had been wearing safety goggles, the splinter 
of wood would not have been able to injure his eye. The in‐
jury‐causing event and the injury would never have occurred. 
In  that  case,  evidence  of  the  failure  to  use  safety  goggles 
would be admissible to show fault. 
    Indiana’s focus on causation is important to prevent open‐
ing floodgates for admission of every arguably irresponsible 
thing a plaintiﬀ might have done. Suppose a person was cut‐
ting down a tree without wearing safety glasses, hearing pro‐
tection,  steel‐toed  boots,  or  gloves.  These  safety  measures 
would have had nothing to do with being crushed by a falling 
tree  branch.  The  lack  of  a  causal  relationship  to  the  injury 
should bar their admission under the Comparative Fault Act 
as evidence of fault in such a case. 
    Webber  has  referred  us  to  the  so‐called  “seatbelt  cases” 
that address whether to allow evidence that an injured plain‐
tiﬀ was not wearing a seatbelt during a car crash. We do not 
find these cases to be directly applicable here because they fo‐
cus  largely  on  the  post‐injury  mitigation  of  damages  rather 
than causation. See State v. Ingram, 427 N.E.2d 444, 448 (Ind. 
1981) (evidence that plaintiﬀ had not worn seatbelt in car ac‐
cident could not be used to limit that plaintiﬀ’s damages on 
the basis that plaintiﬀ had failed to mitigate his or her injuries: 
“The act of buckling or not buckling a seat belt is an act the 
injured party must perform before the injury causing the act 
occurs,” and “the question of whether mitigation of damages 
has occurred looks to the acts of the injured party only after 
the injury has occurred.”). However, we agree with the more 
limited point Webber makes: “Just as nonuse of seatbelts does 
not  cause  crashes,  nonuse  of  a  hardhat  in  this  case  did  not 
12                                                       No. 18‐2866 

cause  a  dead  branch  to  fall  and  strike  Mr.  Webber  in  the 
head.” We have previously acknowledged as much. See Bar‐
ron v. Ford Motor Co., 965 F.2d 195, 199 (7th Cir. 1992) (“Wear‐
ing a seatbelt does not make it less likely that you will have 
an accident.”). 
    A case that bears many similarities to this one is a hardhat 
case from Virginia where a man cutting trees was also struck 
by  a  falling  limb.  Musick  v.  United  States,  768  F.  Supp.  183 
(W.D. Va. 1991). There, an Air Force plane flew at such a low 
altitude that it caused a large limb to fall from a tree and se‐
verely injure the plaintiﬀ. The court explained: “While [plain‐
tiﬀ’s] injuries might have been less severe had he been wear‐
ing a hard hat at the time the limb fell on him, his wearing of 
a hard hat would have done nothing to stop the ‘event’ (i.e., 
the plane’s low altitude flight) that caused the branch to fall.” 
Id. at 188. The court held that the plaintiﬀ was not at fault by 
not  wearing  a  hardhat  at  the  time  of  the  accident  because 
“nothing [plaintiﬀ] did or failed to do caused or contributed to 
the act that led to his injury[.]” Id. 
    So  too  here.  The  fact  that  Webber  was  not  wearing  a 
hardhat did not cause the tree branch to fall and hit him. Ad‐
mitting this evidence and submitting an instruction to the jury 
that  allowed  them  to  consider  it  in  apportioning  fault  were 
legal  errors.  The  jury’s  apportionment  of  fault  between  the 
parties was so close that we cannot treat the errors as harm‐
less. 
  The  district  court’s  judgment  for  the  defendant  is 
VACATED, and the case is REMANDED for a new trial.